Citation Nr: 0906850	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  03-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for a right elbow scar, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The Veteran had active military service from September 1959 
to September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This issue was remanded by the Board in 
an April 2004 action.  The Board thereafter denied the 
Veteran's claim for a compensable evaluation for his right 
elbow scar in a decision dated in June 2005.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which granted a joint motion to remand, 
incorporating the joint motion by reference.  

A November 2002 VA examination report opined that the 
Veteran's current elbow complaints were unrelated to a 
service-connected elbow scar that resulted from an in-service 
incision and drainage of right elbow cellulitis.  The VA 
examiner amended, by hand, the original examination report to 
document that x-rays taken that same day showed that there 
was mild degenerative joint disease of the right elbow.  
Because the examiner did not also amend the opinions 
expressed in the examination report, the Board, in its June 
2005 denial, concluded that the x-ray report had not altered 
the examiner's opinion that the Veteran's elbow complaints 
were unrelated to his service-connected elbow scar.  This 
comment was made by the Board in the context of responding to 
an assertion that VA had not met its duty to assist.  As 
noted above, the Veteran appealed, and by joint motion the 
parties agreed that the Board impermissibly broadened the 
scope of the VA examiner's opinion.  

Whether the Board had wrongly interpreted the examiner's 
opinion or not, it should be pointed out that the veteran was 
service connected for the scar only, and not for any joint 
disability.  This is significant because the only issue 
before the Board was the rating to be assigned for the scar 
and the scar alone.  Perhaps the Board's discussion in 2005 
of the duty to assist caused some confusion about the limited 
scope of the issue before the Board; nevertheless, when the 
parties to the joint motion acted in June 2006, it became 
clear that the Board would be required to consider more than 
the rating for the scar.  In order to comply with the joint 
motion, the Board would have to address any other elbow 
pathology and whether it was related to military service.  
Consequently, the Board remanded the case in July 2007 with 
the instructions of the joint motion in mind.  (The Board 
recognizes that such action now requires consideration of a 
claim of service connection for elbow disability other than 
the already service-connected scar.  However, such is the 
nature of this case following the 2006 joint motion.)  

The Board's 2007 remand specifically ordered that the Veteran 
be afforded a new examination discussing whether any of the 
Veteran's current right elbow disabilities are related to his 
service-connected surgery for cellulitis.  The Veteran was 
afforded an examination in March 2008.  In readjudicating the 
claim after the completed examination, the AOJ did not 
address any issue beyond the scar itself, even though the 
examiner had provided additional medical findings related to 
the Veteran's degenerative joint disease as ordered by the 
Board in its remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated).  For this and other reasons set out below, the 
Board must remand again.  

The Veteran sustained a fall while in service that resulted 
in cellulitis requiring an incision and drainage at the right 
elbow.  He was service connected for a scar of the medial 
right elbow inferiorly which resulted from the incision and 
treatment.  (The record also shows that the Veteran suffered 
incomplete quadriplegia and has been confined to a wheelchair 
as a result of a post-service motor vehicle accident in 
1964.)  

The Veteran submitted a claim for an increased (compensable) 
rating for his right elbow scar in September 2002.  He was 
afforded a VA medical examination in November 2002.  The 
examiner noted that the Veteran complained of increasing 
symptoms regarding his right elbow, that he was unable to put 
weight on it, and that he was having more swelling and pain.  
Examination revealed an atrophied right upper extremity.  
There also was a scar three centimeters in length along the 
medial aspect of the right elbow, but it was not depressed.  
There was no keloid formation, and the scar not tender to 
palpation.  Range of motion of the elbow was significantly 
decreased, with 20 degrees in extension and 61 degrees in 
flexion.  It was noted that the Veteran had distal muscle 
atrophy and a positive Tinel's at the ulnar groove at the 
right elbow.  X-ray examination showed mild degenerative 
joint disease (DJD) of the right elbow.  

The examiner's assessment was that the Veteran had a well-
healed nontender surgical scar from incision and drainage of 
right elbow cellulitis during military service.  The examiner 
also opined that right elbow ulnar neuropathy and concomitant 
lateral epicondylitis more likely than not were secondary to 
the resting of the Veteran's right elbow on his wheelchair 
arm, causing inflammation and tenderness along the ulnar 
distribution at the elbow distally, and epicondylitis from 
the use of his upper extremities due to his paralysis.  The 
examiner's medical opinion was that the Veteran's causative 
clinical reasons for his complaints in his right elbow were 
unrelated to his service-connected scar, and concluded that 
no actual change had occurred in the Veteran's service-
connected scar at the right elbow.  

As noted, in the joint motion to remand the parties agreed 
that the Board impermissibly broadened the scope of the VA 
examiner's opinion when it concluded that the examiner's 
handwritten amendment reporting the x-ray findings did not 
alter his medical conclusions, notwithstanding that the 
examiner did not amend the conclusion that the Veteran's 
elbow complaints were unrelated to his service-connected 
elbow scar.  

On remand from the Board in July 2007, the AOJ was tasked 
with arranging for the Veteran to undergo a VA joints 
examination by a physician with appropriate expertise to 
determine the current diagnosis and etiology of any right 
elbow disease or disorder.  The examiner was to provide an 
opinion as to whether any of the Veteran's current right 
elbow disabilities, including degenerative joint disease, are 
related to his service-connected surgery for cellulitis.  

The Veteran was afforded the ordered examination in March 
2008.  As regards the Veteran's service-connected scar, the 
examiner found a 1.5 by 2 cm hyperpigmented scar over the 
medial aspect of the right elbow that was not significantly 
disfiguring, and consisted mostly of the hyperpigmented area.  
The examiner found that the scar was not adherent to 
underlying tissues, that there was no evidence of any 
significant muscle loss in the area of the scar on the medial 
aspect of the right elbow, and that the scar was "only 
moderately discomforting to palpation."  

In response to the Board's remand orders, the examiner also 
addressed the Veteran's other right elbow complaints.  The 
Veteran reported that he had altered sensation of the right 
elbow, that he had pain flare-ups approximately once per 
week, that it was particularly sensitive and more frequent in 
cold weather.  The Veteran also complained of problems with 
grip in the right hand.  Examination revealed that the 
Veteran had decreased range of motion of the right elbow, 
with flexion to 30 degrees, and extension to five degrees.  
He was only able to forearm pronate to 10 degrees and only 
able to supinate the right elbow to 10 degrees.  Range of 
motion was not changed with repetitive use, but the Veteran 
reported increased fatigue and discomfort with repetitive 
use.  The examiner noted the earlier x-ray evidence of 
spurring and degenerative joint disease in the right elbow.  

The examiner's diagnosis was cellulitis of the right elbow 
with residual decreased range of motion and pain.  The 
examiner noted that the Veteran's case was very complex, 
explaining the paucity of significant correlating and 
corroborating evidence in the Veteran's medical file.  
Nevertheless, noting that VA had accepted the presence of 
cellulitis in service, and accepting the Veteran at his word, 
the examiner opined that "it sounded as if the cellulitis 
was of a significant nature and it would be at least as 
likely as not that the degenerative changes that are clearly 
seen on x-ray could as likely as not be attributed to 
significant cellulitis that may have disrupted and affected 
the right elbow joint."  Noting that there was no 
documentation of regarding what the examiner termed the 
Veteran's allegation that a non-documented injury in service 
affecting a potential hairline crack observed when he had his 
traumatic automobile accident after he left service, the 
examiner noted that there was a lack of documentation to 
support the claim that his paralysis and subsequent neck 
injury was aggravated by an in-service injury.  

The examiner concluded in summation that it was his medical 
opinion that it is at least as likely as not that the 
Veteran's deficits specific to the right elbow alone are at 
least as likely as not related to in-service cellulitis.  The 
AOJ subsequently readjudicated the scar claim, evaluating the 
scar as being 10 percent disabling, effective March 27, 2008, 
the date of the examination.  The AOJ addressed only the scar 
itself, but did not address the additional elbow complaints 
as ordered in the Board's July 2007 remand, and in the AOJ's 
own examination request.  

One of the diagnostic codes utilized for evaluating 
disabilities of the elbow is Diagnostic Code 7805, other 
scars, which are to be rated based on limitation of function 
of the affected part.  38 C.F.R. § 4.118 (2008).  Here, while 
the most recent examination provides additional medical 
information and opinion that was not previously of record, 
the record remains inadequate to evaluate this claim 
utilizing Diagnostic Code 7805, necessitating another remand 
for another examination.  

The Board also finds that the March 2008 examiner's report, 
while adding to the medical evidence or record, did not fill 
the void of medical evidence necessary to adjudicate the 
claim.  The examiner's opinion is that it is at least as 
likely as not that the Veteran's deficits specific to the 
right elbow alone are at least as likely as not related to 
in-service cellulitis.  While the examiner noted that the 
Veteran had degenerative joint disease and decreased range of 
motion of the right elbow, he did not address the issue 
completely.  Specifically, the Board notes that the November 
2002 x-ray examination of the right elbow noted not only mild 
degenerative changes at the elbow joint, but also noted 
prominent posterior olecranon spur at tendon insertion site.  
While the March 2008 examiner noted the spurring found on x-
ray examination in 2002, the record does not provide any 
medical opinion as to whether the spurring is related to the 
original in-service injury, or to some other event, such as 
the Veteran's many years spent in a wheelchair with his 
elbows resting on the armrests.  Moreover, there is no 
medical evidence as to whether the prominent posterior 
olecranon spur in and of itself contributes to any current 
disability.  

The Board also notes that the November 2002 VA examiner noted 
that the Veteran had distal muscle atrophy with positive 
Tinel's at the ulnar groove at the right elbow.  However, 
there is no mention of this in the March 2008 examination 
report.  On remand, an examiner will be asked to address 
whether these are still present and, if so, whether they are 
related to the Veteran's in-service cellulitis and related 
incision to drain the right elbow cellulitis, with its 
resultant scar.  If present, the examiner will also be asked 
if these residuals affect the Veteran's range of motion at 
the elbow.  

The Board also notes that, while the March 2008 examiner's 
final conclusions appeared to be unequivocal, the earlier 
assessment, offered in the body of the examination report, 
and quoted above, was couched in very equivocal terms.  He 
said the Veteran's in-service cellulitis could as likely as 
not be attributed to significant cellulitis that may have 
disrupted and affected the right elbow joint.  Taking into 
account both of the examiner's statements the Board finds 
that the examiner's opinion is too equivocal to be relied on.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that the Court recently clarified VA's duties 
to notify and assist claimants in substantiating claims for 
increased ratings benefits.  Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Under Vasquez-Flores, for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

Review of the record discloses that the Veteran has not been 
adequately informed as regards the VCAA, specifically as 
regards the Vasquez-Flores requirements discussed in the 
preceding paragraph.  The Board will therefore also remand 
this appeal in order to ensure that the Veteran receives the 
due process to which he is entitled in connection with his 
increased rating claim.

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ should notify the 
claimant that, to substantiate a claim 
for an increased rating for his right 
elbow scar disability, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life 
should be submitted.  The claimant must 
be notified that the disability rating 
will be determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  The notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, supra at 53.

2.  After the above-requested development 
is accomplished, the AOJ should contact 
the examiner who provided the Veteran's 
November 7, 2002, if available, and 
provide that examiner with a copy of the 
signed examination report that shows the 
additional notation that x-ray 
examination showed "mild DJD."  This 
examiner should be asked to provide an 
addendum explaining whether or not the 
"mild DJD" x-ray finding added to the 
opinion did or did not alter any opinion 
expressed in the examination report.  

3.  The AOJ should arrange for the 
Veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the current diagnosis and 
etiology of any right elbow disease or 
disorder.  After a comprehensive 
examination, including careful 
measurement of range of motion of the 
right elbow, the examiner must then 
provide an opinion as to which of the 
Veteran's current right elbow 
disabilities are related to his service-
connected surgery for cellulitis, and, 
specifically whether they are related to 
the scar or to some other underlying 
disability.  If other underlying 
disability is the cause, it should be 
noted whether such disability is related 
to the Veteran's military service.  The 
examiner must specifically address the 
November 2002 x-ray finding that there 
was a "prominent posterior olecranon 
spur at tendon insertion site," and that 
examiner's finding that the Veteran had 
distal muscular atrophy with positive 
Tinel's at the ulnar groove at the right 
elbow, and address whether this is 
related to the Veteran's military 
service, and, if so, whether and how they 
affect his current right elbow 
disability.  

The examiner is also asked to address, if 
possible, the impact of the Veteran's 
having been in a wheelchair for decades 
has had on any current right elbow 
complaints.  In this regard, the Board 
notes that an earlier examination 
attributed inflammation and tenderness 
along the ulnar distribution at the elbow 
distally, and epicondylitis from the use 
of his upper extremities due to his 
paralysis, to the resting of the right 
elbow on his wheelchair arm over a period 
of years.  The question thus arises; does 
the inflammation, tenderness, and 
epicondylitis attributed to wheelchair 
use affect the Veteran's current symptoms 
of pain and restricted range of motion?  
Finally, the examiner should reconcile 
all opinions with the November 2002 
opinion, which may or may not be altered 
by the November 2002 examiner, and March 
2008 opinion, which differs from the 2002 
opinion.  (If the Veteran does not appear 
for examination, the March 2008 examiner 
should be asked to address these 
questions.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the above instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  The AOJ should address the 
application, if any, of Diagnostic Code 
7805, which calls for rating a scar 
disability on limitation of function of 
the affected part.  The question of 
service connection for disability of the 
right elbow other than scarring should be 
specifically addressed.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




